DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021.

Claim Objections
Claims 25-29 are objected to because of the following informalities:  Claims 25-29 appear to have significant grammatical issues that make it difficult to understand the complete scope of the claim. The claims appear to be a literal translation of the English language. The examiner recommends revising the claims for clarification on what is meant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding claim 29, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of claim 29 is already mentioned in claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 29 is/are rejected under 35 U.S.C. 103 as being anticipated by WIPO publication No. 2016067217 issued to Reinhard.

Reinhard discloses “a cushion, (Reinhard: FIG. 1 (14, 16, 19, 21)) in particular for a chair, preferably for an office, work or leisure chair, (Reinhard: FIG. 1 see abstract) comprising at least one cushion element (Reinhard: FIG. 1 (19)) and a sensor integrated into the cushion for sensing the position or the change in position to the cushion element (Reinhard: see page 10 bottom paragraph “In a further embodiment…”) with respect to at least one degree of freedom associated with said cushion element, (Reinhard: Abstract, if the cushion is a wobble cushion (21), it has at least one degree of freedom associated with it and the sensor senses the position and change in position of a user with respect to the cushion.) wherein the sensor is coupled to an interface for the wireless output of measured values, (Reinhard: see page 11 “In this particularly sophisticated design of the office, work and leisure chair so in each compartment 18 and the hose ring 16 in each pillow 35 of the wobble again a pressure wherein the cushion comprises a pneumatic wobble cushion, (Reinhard: FIG. 1 (21)) which has a plurality of deformable air chambers, (Reinhard: FIG. 1 (18)) which are connected to one another, (Reinhard: FIG. 1 (27) see also claim 1) and rests on an elastically deformable hollow body, (Reinhard: FIG. 1 (14) see also claim 1) which acts as pump for pumping up the air chambers every time someone sits down on the cushion, and which fills with air again as a result of its elastic expansion every time someone gets up from the cushion. (Reinhard: see claim 1 and Abstract) 

Regarding claim 29,
	Reinhard discloses a chair, in particular office, work, or leisure chair, comprising a cushion according to claim 25. (Reinhard: FIG. 1 see abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard in view of U.S. Publication 20180140097 issued to Adler.

Regarding claim 26,
	Reinhard discloses the cushion according to claim 25, which is designed to sense and wirelessly output measured values (Reinhard: bottom of page 10, 2nd to last paragraph “In a further embodiment, the internal pressures of the individual compartments 18… can be detected by means of pressure sensors in the compartments 18 … and stored in a computer unit” wherein the sensors wirelessly output the data to a computer unit)
	Reinhard does not appear to disclose when a weight of at least 40 to 100kg for the weight and preferably of 30 to 120 kg for the weight is applied to the cushion element over the complete region.
	However, Adler discloses when a weight of at least 40 to 100kg for the weight and preferably of 30 to 120 kg for the weight is applied to the cushion element over the complete region. (Adler: [0118] “Advantageously, the piezoelectric pressure sensors 2 are designed in such a way that they can capture a change in pressure caused by the body weight of the person, to be precise both of a child and of an adult, i.e., typically, in a body weight range from 5 kg to 200 kg.”)
	It would have been obvious for one having ordinary skill in the art to modify the pressure sensors of Reinhard to include the capability of detecting small weight sizes as taught by Adler .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard in view of U.S. Publication 20160183687 issued to Hoyt.

Regarding claim 27,
	Reinhard discloses the cushion according to claim 25.
Reinhard does not appear to disclose in the case of which a position sensor or a sensor sensing changes in position is arranged in a movable cushion element and in the case of which the measured values thereof are influenced by a device arranged outside the movable cushion element. 
Hoyt discloses in the case of which a position sensor or a sensor sensing changes in position is arranged in a movable cushion element (Hoyt: [0033] “The sensors may include accelerometers, strain gauges, load cell sensors, pressure sensors, and/or other sensors. Seat sensors 145 may determine occupancy positioning within the seat through a position parameter of the seat 134 such as, for example, the seat pan weight distribution, seat pan tilt relative to a horizontal level (e.g., the floor), seat pan height relative to the floor, and/or other metrics.” See also FIG. 1 (134, 145) where the sensors are arranged in a movable cushion element (134) which would otherwise be located in a movable cushion element of Reinhard when combined) and in the case of which the measured values thereof are influenced by a device arranged outside the movable cushion element. (Hoyt: [0036] “The sensors 140 may additionally or alternatively be communicatively coupled to an analytics system such that the OPS may collect sensor data and transmit the collected data to an analytics system, e.g., a cloud based analytics system. The data and/or generated observations may be sent from the analytics system back to an operator device, e.g. smartphone, computer, OPS display, and/or other operator device.” Wherein the measured values may be influenced by a computer smartphone which are located outside the chair etc.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Reinhard to have position sensors designed to measure changes in position as taught by Hoyt since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the chair to build a user profile based on their posture/position to allow for the chair to better to adjust to conform to the person in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard in view of WIPO Publication No. 2016067219 issued to Reinhard hereby denoted as “Reinhard (2).”

Regarding claim 28,
	Rienhard discloses the cushion according to claim 25.
in the case of which a position sensor or sensor sensing changes in position is arranged outside a movable cushion element and in the case of which the measured values thereof are influenced by a device arranged in or at the movable cushion element.
	However Reinhard (2) discloses in the case of which a position sensor or sensor sensing changes in position is arranged outside a movable cushion element and in the case of which the measured values thereof are influenced by a device arranged in or at the movable cushion element. (Reinhard: 1st paragraph of page 9 “In a further embodiment, the positions and the height of the spring elements 7, which change due to the wobbling behavior of the seated person, detected by sensors and stored in a computer unit. Or the wobbling over time can be detected by software of a smart phone. For this purpose, the cover plate 27 or seat support 19 is equipped with a slot-shaped garage, in which a smartphone can be inserted, so that it participates in all the tumbling movements and registered their dimensions and their directions. The data can then be read out, stored in a computer unit and further evaluated. They represent an individual user profile.” Wherein the smartphone is located at the movable cushion element and can influence the measured values.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Reinhard to have a position sensor arranged outside a movable cushion element as taught by Reinhard (2) since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the chair to build a user profile based on their posture/position to allow for the chair to better to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/13/2021